COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

 Cause number:            01-19-00122-CV
 Style:                   Manish Sohani and Anis Virani v. Nisar Sunesara
 Date motion filed*:      May 24, 2019
 Type of motion:          Motion for Extension of Time to File Brief
 Party filing motion:     Appellants Manish Sohani and Anis Virani
 Document to be filed:    Appellants’ Brief

 If motion to extend time:
        Original due date:                 N/A
        Number of extensions granted:           0         Current Due Date: N/A
        Date Requested:                    July 23, 2019 (60 days from May 24, 2019)

Ordered that motion is:
       Granted in part
       Denied (without prejudice)
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Although the clerk’s record was filed on April 24, 2019, the Clerk of this Court notified
         appellants’ counsel on April 2, 2019, that the reporter’s record had not been filed due
         to a lack of appellants’ request or payment, and requested that appellants provide
         evidence of payment for that record by May 2, 2019, or else this Court may require
         filing the brief without that record. See TEX. R. APP. P. 37.3(c). Accordingly,
         appellants’ extension request is denied without prejudice to refiling after the
         appellants file evidence of payment for the reporter’s record or a notice that they are
         not requesting that record. See TEX. R. APP. P. 38.6(a)(2). Appellants’ response shall
         be due within 5 days of the date of this Order.

Judge’s signature: ___/s/ Evelyn V. Keyes________
                   x Acting individually      Acting for the Court
Date: _June 4, 2019_____